DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.

Response to Amendment
Applicant’s response, filed 13 July 2022, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1, 13, and 14 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.



Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive.

In regards to Applicant’s arguments on p. 10-13 of Applicant’s reply, that the combined teachings of Klassen, Saito, Mikuriya, and Cornog do not disclose or suggest the amended independent claim features of “the hardware processor further performs: preventing a region of the reference image including an edge of the recording medium from being specified as the first exclusion area”, the Examiner respectfully disagrees.
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Examiner notes that Mikuriya is relied upon to teach a known technique that determines excluded correlation coefficients to determine excluded regions of two images which are excluded in calculating a shift between the two images when performing position alignment of the two images (see Mikuriya [0036]-[0037], [0043]-[0046], and [0062]). 
Upon further review of the cited prior art reference teachings, Mikuriya further teaches that correlation coefficients used to determine the excluded correlation coefficients are computed for corresponding split image regions (see Mikuriya [0040]-[0042] and [0043]-[0046]), where the split image regions do not include the edges of the document (see Mikuriya Fig. 8A, Fig. 8B, and [0032]-[0035]).
In view of Mikuriya’s further teachings and combined with the teachings of Klassen, Saito, and Cornog, one of ordinary skill in the art would have understood that by using correlation coefficients determined only from corresponding split image regions of the two document images would result in preventing a region of the document images including an edge of the document from being determined as an excluded region to be excluded from calculating a shift between the two document images when performing position alignment. 
Thus, the combined teachings of Klassen, Saito, Cornog, and the further teachings of Mikuriya would provide for the broadest reasonable interpretation of “the hardware processor further performs: preventing a region of the reference image including an edge of the recording medium from being specified as the first exclusion area”.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen et al. (US 2006/0110009), herein Klassen, in view of Saito (US 2012/0243796), Mikuriya et al. (US 2017/0277971), herein Mikuriya, and Cornog et al. (US 2002/0154695), herein Cornog.
Regarding claim 1, Klassen discloses an image inspection device comprising: 
a hardware processor (see Klassen [0104], where a processing device such as a computer system or a processor, is disclosed to perform the image data manipulation and analysis); 
wherein the hardware processor performs: 
	transforming at least one of the reference image data and the inspection image data (see Klassen Fig. 5, S5100 and [0055], where a scanned image is registered with input image data; and Klassen Fig. 6 and [0059]-[0060], where the scanned image data is aligned with the corresponding input image data); and
comparing the reference image data and the inspection image data, after the transforming (see Klassen Fig. 5, S5300 and [0079], where regions of interest of the input image data are compared with corresponding regions of interest of the scanned image data, where the comparison is performed after alignment),
Klassen does not explicitly disclose performing: setting a first alignment region including a first feature point of a reference image, based on reference image data of the reference image; setting a second alignment region including a second feature point of an inspection image that is to be inspected, based on inspection image data obtained by a predetermined reading device reading a recording medium on which the inspection image is formed; and that transforming at least one of the reference image data and the inspection image data so as to reduce displacement between the first feature point in the first alignment region and the second feature point in the second alignment region, 
wherein the hardware processor further performs: setting a plurality of temporary alignment regions each including the first feature point, based on the reference image data; and 
wherein the hardware processor further performs: causing a predetermined display device to display the reference image and the plurality of temporary alignment regions, and wherein the first user input is to select at least one of the plurality of temporary alignment regions displayed on the display device.
	Saito teaches in a related and pertinent image processing apparatus which compares specified areas in a first and second image and corrects a difference in geometric properties between a first and second comparison image area (see Saito Abstract), where first and second images may be received, where each of the first image and the second image may be an image recorded on a physical medium such as a sheet of paper or a microfilm, or may be an image recorded as electronic data, and the image receiving unit may correspond to an information recording medium reader or a scanner (see Saito [0026]), and first and second comparison areas are respectfully set on the first and second images based on first and second specified areas of the first and second images, where a user specifies a desired area in the first image displayed on a monitor using an input device (see Saito [0029] and [0031]), where first and second specified areas may completely or partially include graphical objects (see Saito [0037]-[0040]), and desired feature points in each of the first and second specified images are extracted and a specific reference point is determined on the basis of the feature point (see Saito [0045]) and geometric differences between a first comparison image included in the first comparison area and a second comparison image included in the second comparison area is roughly corrected using feature values of the first comparison image and second comparison image by shifting the first and second comparison images in parallel so that the feature points of the first and second comparison images match (see Saito [0071]-[0072]).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Saito to the teachings Klassen, such that the image alignment may be performed by setting first and second comparison areas based on first and second specified areas on the input image data and scanned image data, where first specified areas are selected by a user in a displayed input image on a monitor, and correcting geometric differences between the images by shifting the first and second comparison image areas, i.e. input image data and scanned image data, so that the feature points of the first and second images match. 
This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. 
In this instance, Klassen discloses a base system for detecting image quality defects between original image data and scanned image data, where the original image data is used as input image data and aligned with scanned image data, and regions of interest of the input image data are compared with corresponding regions of interest of the scanned image data after alignment.
	Saito teaches a known technique of setting first and second comparison areas based on first and second specified areas on the input image data and scanned image data, where a user specifies a desired area in the first image displayed on a monitor using an input device, and correcting geometric differences between the images by shifting the first and second comparison images so that the feature points of the first and second images match.
One of ordinary skill in the art would have recognized that by applying Saito’s technique would allow for Klassen’s system to perform image alignment based on first and second comparison image areas of the input image data and scanned image data and performing a corresponding geometric correction so that the feature points of the first input image and second scanned image match, allowing for an improved system for detecting image quality defects where the alignment may be performed based on specified image areas.  
	Klassen and Saito do not explicitly disclose wherein setting the first alignment region includes setting the first alignment region in the reference image excluding a specified first exclusion area, and wherein setting the second alignment region includes setting the second alignment region in the inspection image excluding a second exclusion area corresponding to the first exclusion area, and wherein the program causes the hardware processor to further perform: preventing a region of the reference image including an edge of the recording medium from being specified as the first exclusion area.
Mikuriya teaches in a related and pertinent image processing apparatus for performing position alignment of two images (see Mikuriya Abstract), where a first and second received images to be position aligned are split into multiple corresponding regions (see Mikuriya [0028]-[0032]), where the split image regions do not include the edges of the document (see Mikuriya Fig. 8A, Fig. 8B, and [0032]-[0035]), and a template matching process is performed which includes calculating a correlation between corresponding split image regions between the two images (see Mikuriya [0036]-[0037]), excluded correlation coefficients with corresponding to split image regions are determined (see Mikuriya [0040]-[0042] and [0043]-[0046]), and the correlation coefficients other than the excluded correlation coefficients are used to calculate the shift between the two images (see Mikuriya [0062]), . 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Mikuriya to the teachings Klassen and Saito, such that the image alignment may be performed by setting first and second comparison areas based on first and second specified areas on the input image data and scanned image data and correcting geometric differences between the images by shifting the first and second comparison images, i.e. input image data and scanned image data, so that the feature points of the first and second images match, where regions of the two images corresponding to determined excluded correlation coefficients are excluded in determining the geometric difference correction, and that the regions for determining excluded correlation coefficients would exclude regions including an edge of the document. 
This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. 
In this instance, Klassen and Saito disclose a base system for detecting image quality defects between original image data and scanned image data, where the original image data is used as input image data and aligned with scanned image data, and regions of interest of the input image data are compared with corresponding regions of interest of the scanned image data after alignment, where the alignment is performed by setting first and second comparison areas based on first and second specified areas on the input image data and scanned image data and correcting geometric differences between the images by shifting the first and second comparison images so that the feature points of the first and second images match.
Mikuriya teaches a known technique of determining excluded regions of two images corresponding to determined excluded correlation coefficients, which the excluded regions are excluded in calculating a shift between the two images when performing position alignment of the two images, and that split image regions used to determine excluded correlation coefficients do not include the edges of the document. 
One of ordinary skill in the art would have recognized that by applying Mikuriya’s technique would allow for Klassen and Saito’s system to perform image alignment based on first and second comparison image areas of the input image data and scanned image data, and excluding determined regions with excluded correlation coefficients, where the regions to be determined as being excluded do not include an edge of the document, as taught by Mikuriya, and performing the corresponding geometric correction, excluding the determined excluded regions, so that the feature points of the first and second images match, allowing for an improved image alignment which excludes regions of potentially erroneous correlation values. 
Klassen, Saito, and Mikuriya do not explicitly disclose receiving a first user input that specifies at least one of the plurality of temporary alignment regions as a temporary alignment region to be excluded, and wherein setting the first alignment region includes setting the first alignment region in the reference image excluding the first exclusion area, by setting each of the plurality of temporary alignment regions excluding the specified temporary alignment region, as the first alignment region, and 
wherein, in causing the predetermined display device to display the reference image and the plurality of temporary alignment regions, the hardware processor causes the predetermined display device to display outlines representing the plurality of temporary alignment regions so as to be superimposed on the reference image, and wherein the first user input is to designate at least one region of the displayed reference image on which an outline among the outlines is superimposed, to thereby specify said at least one of the plurality of temporary alignment regions as the temporary alignment region to be excluded.
Cornog teaches in a related and pertinent image processing method using a combination map of user specified regions to control which pixels of the input image are used to contribute to an output image (see Cornog Abstract), where segmented regions of two images, that may be identified by a user through a graphical user interface is used to define a background segment and foreground region, and that the background area exclusive of the designated foreground region are used to determine and assign a motion vector, where a user may use tracing tool to trace a foreground object and that a bounding box is used to designate an excluded background region (see Cornog Fig. 1 and [0026]-[0030]); and further teaches providing a user interface to allow a user to specify regions in the images to indicate correspondences and may further specify a bounding box or region of influence, where if the region does not move between the two images, this region limits the extent of any operations on the input images by a warp engine, which the warp engine implements conventional warping operations between the images (see Cornog [0051]), and that the teachings are applicable to alignment of objects between input images (see Cornog [0053]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Cornog to the teachings Klassen, Saito, and Mikuriya, such that the first and second specified areas may be designated by a user input which further includes designated segments which are to be excluded from image processing for determining the geometric difference corrections between the two images, where the excluded regions are designated and displayed using traced contours and bounding boxes in an appropriate graphical user interface. 
This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. 
In this instance, Klassen, Saito, and Mikuriya disclose a base system for detecting image quality defects between original image data and scanned image data, where the original image data is used as input image data and aligned with scanned image data, and regions of interest of the input image data are compared with corresponding regions of interest of the scanned image data after alignment, where the alignment is performed by setting first and second comparison areas based on first and second specified areas on the input image data and scanned image data and correcting geometric differences between the images by shifting the first and second comparison images so that the feature points of the first and second images match.
Cornog teaches a known technique of providing a user interface to allow a user to specify regions in two images to indicate correspondences and may further specify a bounding box or region of influence, through traced contours and bounding boxes displayed through the graphical user interface, which is excluded from and limits the extent of any conventional warping operations between the two images. 
One of ordinary skill in the art would have recognized that by applying Cornog’s technique would allow for Klassen, Saito, and Mikuriya’s system to perform image alignment based on a user input which designates the first and second specified areas which further includes designated and displaying through a graphical user interface the image segments which are to be excluded from image processing for determining the geometric difference corrections between the two images, allowing for an improved image alignment which further allows a user to designate regions to be excluded from the image alignment processing.

Regarding claim 5, please see the above rejection of claim 1. Klassen, Saito, Mikuriya, and Cornog disclose discloses the image inspection device according to claim 1, wherein the hardware processor further performs: 
receiving a second user input that specifies the first exclusion area (see Cornog [0051], where a user interface is provided to allow a user to specify regions in the images to indicate correspondences and may further specify a bounding box or region of influence, which the region limits the extent of any conventional warping operations between the images), and 
wherein setting the first alignment region includes setting the first alignment region in an area excluding the specified first exclusion area (see Saito [0029] and [0031], where first and second comparison areas are respectfully set on the first and second images based on first and second specified areas of the first and second images; see Mikuriya [0028]-[0032], where first and second received images to be position aligned are split into multiple corresponding regions; where the combined teachings suggest that designating the first and second specified areas further includes designated image segments which are to be excluded from image processing for determining the geometric difference corrections between the two images).

Regarding claim 6, please see the above rejection of claim 5. Klassen, Saito, Mikuriya, and Cornog disclose the image inspection device according to claim 5, wherein the hardware processor further performs: 
wherein the second user input is to specify the first exclusion area, by selecting a part of the image displayed on the display device (see Cornog [0051], where a user interface is provided to allow a user to specify regions in the images to indicate correspondences and may further specify a bounding box or region of influence, which the region limits the extent of any conventional warping operations between the images).

Regarding claim 7, please see the above rejection of claim 1. Klassen, Saito, Mikuriya, and Cornog disclose the image inspection device according to claim 1, wherein setting the second alignment region includes setting the second alignment region in the inspection image excluding the second exclusion area, by setting the second alignment region at a position corresponding to the first alignment region (see Saito [0029] and [0031], where first and second comparison areas are respectfully set on the first and second images based on first and second specified areas of the first and second images; see Saito [0032], where the second specified area may be the same or substantially the same as the first specified area; see Cornog [0051], where a user interface is provided to allow a user to specify regions in the images to indicate correspondences and may further specify a bounding box or region of influence, which the region limits the extent of any conventional warping operations between the images).

Regarding claim 8, please see the above rejection of claim 1. Klassen, Saito, Mikuriya, and Cornog disclose the image inspection device according to claim 1, wherein the reference image data is obtained by the reading device reading a recording medium on which the reference image is formed (see Saito [0026], where the first and second images may be image recorded on a physical medium and the image receiving unit may be an information recording medium reader or scanner; see Mikuriya [0028], where the received images includes reading images with a scanner a camera or the like).

Regarding claim 11, please see the above rejection of claim 1. Klassen, Saito, Mikuriya, and Cornog disclose the image inspection device according to claim 1, wherein the reference image data is generated by a raster image processor for a predetermined image forming device to form the reference image on a recording medium (see Saito [0026], where the received images may be of a simple raster data format, suggesting the raster image processor for generating the received images of a raster data format).

Regarding claim 12, Klassen, Saito, Mikuriya, and Cornog disclose an image forming system comprising: 
an image forming device that forms an image on a recording medium (see Klassen [0041], [0047], and [0106], where an image rendering device, e.g. a printer, is used to render image data in a tangible medium); 
a reading device that reads the image formed on the recording medium (see Saito [0026], where the first and second images may be image recorded on a physical medium and the image receiving unit may be an information recording medium reader or scanner; see Mikuriya [0028], where the received images includes reading images with a scanner a camera or the like); and 
the image inspection device of claim 1 (see the combined teachings of Klassen, Saito, and Mikuriya applied to claim 1 above).

Regarding claim 13, it recites a method, executed by a hardware processor, performing the device functions of claim 1. Klassen, Saito, Mikuriya, and Cornog suggest the method by performing the device functions of claim 1. Please see above for detailed claim analysis, with the exception to the following further limitations:
a hardware processor (see Klassen [0108]-[0109], where a processing device, such as a computer system or a processor, is used to implement the disclosed teachings)
Please see the above rejection for claim 1, as the rationale to combine the teachings of Klassen, Saito, Mikuriya, and Cornog are similar, mutatis mutandis.

Regarding claim 14, it recites a non-transitory recording medium storing a computer-readable program, causing a hardware processor to perform the device functions of claim 1. Klassen, Saito, Mikuriya, and Cornog teach a non-transitory recording medium storing a computer-readable program, causing a hardware processor to perform the device functions of claim 1 (see Klassen [0108]-[0109], where a memory such as non-volatile or fixed memory, e.g. RAM, or ROM, is used to implement the disclosed teachings). Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Klassen, Saito, Mikuriya, and Cornog are similar, mutatis mutandis.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen, Saito, Mikuriya, and Cornog as applied to claims 1 and 5 above, and further in view of Mita (US 2016/0219172).
Regarding claim 9, please see the above rejection of claim 1. Klassen, Saito, Mikuriya, and Cornog disclose the image inspection device according to claim 1, wherein the reference image data is obtained by the reading device reading a recording medium on which the reference image is formed (see Saito [0026], where the first and second images may be image recorded on a physical medium and the image receiving unit may be an information recording medium reader or scanner; see Mikuriya [0028], where the received images includes reading images with a scanner a camera or the like), wherein receiving the first user input includes receiving the first user input that specifies a temporary alignment region from among the plurality of temporary alignment regions each of which includes only a point other than the edge of the recording medium as the first feature point (see Saito [0031], where a user specifies a desired area in the first image displayed on the a monitor using an input device; see Saito [0037]-[0040] and [0045], where first and second specified areas may completely or partially include graphical objects and desired feature points in each of the first and second specified images are extracted and a specific reference point is determined on the basis of the feature point, where the feature point is not taught to be edge of the physical medium).
Klassen, Saito, Mikuriya, and Cornog do not explicitly disclose that the image data representing an area including an edge of the recording medium.
Mita teaches in a related and pertinent image processing apparatus for correcting image formation position based on obtained displacement amounts of patterns (see Mita Abstract), where image data read by an image reading unit includes the recording sheet and the background, which depicts the surrounding edges of the recording sheet (see Mita Fig. 5 and [0047]-[0049]) where a displacement amount calculating unit obtains the displacement amounts of the positions of patterns detected based on image data read by an image reading unit (see Mita [0071]).
At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Mita with the teachings Klassen, Saito, Mikuriya, and Cornog, such that the image data used for specifying the first and second specified areas may be captured by an image reading unit which further depicts the surrounding edges of a recording sheet of the image. 
This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention.
In this instance, Klassen, Saito, Mikuriya, and Cornog disclose a system for detecting image quality defects between original image data and scanned image data, where the original image data is used as input image data and aligned with scanned image data, and regions of interest of the input image data are compared with corresponding regions of interest of the scanned image data after alignment, where the first and second images may be image recorded on a physical medium and the image receiving unit may be an information recording medium reader or scanner.
Mita teaches in a related and pertinent image processing apparatus for correcting image formation position based on obtained displacement amounts of patterns that image data read by an image reading unit includes the recording sheet and the background, which depicts the surrounding edges of the recording sheet. 
One of ordinary skill in the art could have combined the teachings of Mita with the teachings of Klassen, Saito, Mikuriya, and Cornog, where the image data read by an information recording medium reader or scanner, similar to Mita’s image reading unit, would receive an image of the recording sheet which further depicts the surrounding edges of the recording sheet. 

Regarding claim 10, please see the above rejection of claim 5. Klassen, Saito, Mikuriya, Cornog, and Mita disclose the image inspection device according to claim 5, wherein the reference image data is obtained by the reading device reading a recording medium on which the reference image is formed (see Saito [0026], where the first and second images may be image recorded on a physical medium and the image receiving unit may be an information recording medium reader or scanner; see Mikuriya [0028], where the received images includes reading images with a scanner a camera or the like).
Klassen, Saito, Mikuriya, and Cornog do not explicitly disclose that the image data representing an area including an edge of the recording medium, and wherein setting the first alignment region includes determining whether an edge-containing alignment region including the edge of the recording medium as the first feature point is settable, and when the edge-containing alignment region is settable, setting the edge-containing alignment region as the first alignment region, regardless of the first exclusion area specified by the second user input.
Mita teaches in a related and pertinent image processing apparatus for correcting image formation position based on obtained displacement amounts of patterns (see Mita Abstract), where image data read by an image reading unit includes the recording sheet and the background, which depicts the surrounding edges of the recording sheet (see Mita Fig. 5 and [0047]-[0049]) where a displacement amount calculating unit obtains the displacement amounts of the positions of patterns detected based on image data read by an image reading unit (see Mita [0071]), and the patterns are cross marks, in which the displacement amount calculating unit obtains the coordinate positions of the intersection coordinates of each of the four cross marks in the coordinate system of the recording sheet by making use of the lengths of the perpendicular lines from the intersection of each cross mark to the nearby sides, i.e. surrounding edges, and corrects the coordinates in the coordinate system of the recording sheet by calculated correction amounts (see Mita [0072]-[0077]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Mita to the teachings Klassen, Saito, Mikuriya, and Cornog, such that image data read by an information recording medium reader or scanner includes the recording sheet and a background, which depicts the surrounding edges of the recording sheet, and that the first and second specified areas on the input image data and scanned image data used to determine the first and second comparison areas would include the cross marks and edges to determine intersection coordinates of each of the four cross marks used in determining the geometric correction. 
This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. 
In this instance, Klassen, Saito, Mikuriya, and Cornog disclose a base system for detecting image quality defects between original image data and scanned image data, where the original image data is used as input image data and aligned with scanned image data, and regions of interest of the input image data are compared with corresponding regions of interest of the scanned image data after alignment, where the alignment is performed by setting first and second comparison areas based on first and second specified areas on the input image data and scanned image data and correcting geometric differences between the images by shifting the first and second comparison images so that the feature points of the first and second images match.
Mita teaches a known technique of reading image data by an image reading unit which includes depicting the surrounding edges of the recording sheet, and obtaining the coordinate positions of the intersection coordinates of four cross marks in the coordinate system of the recording sheet by making use of the lengths of the perpendicular lines from the intersection of each cross mark to the nearby sides, i.e. surrounding edges, and correcting the coordinates in the coordinate system of the recording sheet by calculated correction amounts.
One of ordinary skill in the art would have recognized that by applying Mita’s technique would allow for Klassen, Saito, Mikuriya, and Cornog’s system to perform image alignment based on image data that depicts the surrounding edges of the recording sheet of the image and using the coordinates of cross marks relative to nearby surrounding edges to calculate correction amounts to geometric differences, where an exclusion areas of Cornog would not be applicable to the edge regions of the recording sheet, allowing for an improved image alignment which allows for the additional use of surrounding edge regions of a recording sheet of the received images. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661